Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 20-cv-03487-CMA-SKC

   VICTOR HERNANDEZ,

          Plaintiff,

   v.

   RONALD GAINOR,

          Defendant.


                        ORDER ADOPTING RECOMMENDATION OF
                          UNITED STATES MAGISTRATE JUDGE


          This matter is before the Court on the August 17, 2021 Recommendation of U.S.

   Magistrate Judge re: Defendant’s Motion to Dismiss (Doc. # 31), wherein Magistrate

   Judge S. Kato Crews recommends that this Court grant Defendant Ronald Gainor’s

   Motion to Dismiss with Prejudice (Doc. # 14). Plaintiff timely filed objections to the

   Recommendation. (Doc. # 32.) For the following reasons, the Court affirms and adopts

   the Recommendation over Plaintiff’s objections.

                                     I.     BACKGROUND

          Magistrate Judge Crews extensively explained the factual background of this

   case in his Recommendation. (Doc. # 31 at 1–5.) The Recommendation is incorporated

   herein by reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). The Court
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 2 of 13




   recounts only the facts necessary to address Plaintiff’s objections to the

   Recommendation.

          Plaintiff, Victor Hernandez, appeared before this Court in criminal action United

   States v. Victor Hernandez, et al., 17-cr-00134-CMA-10 (“Criminal Action”). Defendant

   Ronald Gainor represented Mr. Hernandez in the Criminal Action. In connection with

   that case, Mr. Hernandez pleaded guilty to one count of distribution and possession with

   intent to distribute a mixture and substance containing a detectable amount of cocaine,

   a Schedule II controlled substance, and aiding and abetting the same, in violation of 18

   U.S.C. § 2 and 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). In the written plea agreement, Mr.

   Hernandez acknowledged there was a factual basis for his guilty plea and expressly

   admitted the following: (1) he lent money to co-defendant Eduardo Estrada-Cortes,

   which he knew would further Estrada-Cortes’s “distribution activities;” (2) his claimed

   ignorance of what Estrada-Cortes was using the money for did not “negate his

   culpability;” and (3) “he is guilty of the elements of” the offense. (Criminal Action, Doc. #

   983 at ¶ 17 n.2.)

          When Mr. Hernandez entered his guilty plea at the June 17, 2018 change of plea

   hearing, this Court asked him, under oath, whether he was satisfied with his attorney’s

   representation. (Criminal Action, Doc. # 1214 at 29–30.) Mr. Hernandez responded,

   “[a]bsolutely, Your Honor.” (Id. at 27.) When the Court asked him whether anyone had

   forced him to plead guilty, he stated, “[i]n no way whatsoever, Your Honor.” (Id.)

   Likewise, when asked whether anyone attempted to threaten him, his family, or anyone

   close to him in order to force his guilty plea, Mr. Hernandez again responded, “[i]n no


                                                 2
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 3 of 13




   way whatsoever, Your Honor.” (Id.) Finally, when the Court asked whether Mr.

   Hernandez’s lawyers had told him how to answer the Court’s questions at the hearing,

   Mr. Hernandez responded, “[i]n no way, Your Honor.” (Id. at 30.)

          Based on Mr. Hernandez’s responses under oath, as well as the Court’s

   observations of his demeanor during the change of plea hearing, the Court accepted his

   guilty plea as having been voluntarily, knowingly, and intelligently entered, and

   expressly found his plea was “not the result of . . . fear, coercion or undue influence.”

   (Id. at 34.)

          At the subsequent sentencing hearing, the Court rejected the Government’s

   request to increase Mr. Hernandez’s offense level from 21 to 24, concluding that the

   Government had failed to prove that Mr. Hernandez was a drug supplier for sentence-

   enhancement purposes. The Court sentenced Mr. Hernandez to 12 months of

   probation, stating:

          [I]n this case, I didn't find there was evidence to show that you were ever
          involved in drug dealing, but you did lend the money to a friend knowing
          that that is probably what it was going to be used for. So you are to some
          degree culpable, but you are not directly involved in distributing drugs, as
          far as I could tell from the evidence. And, therefore, I do believe that the
          sentence I gave you of 12 months of probation does reflect the seriousness
          of your participation in this offense, and it is a sufficient, but not greater than
          necessary, sentence to achieve the objectives of sentencing.

   (Criminal Action, Doc. # 1215 at 33.)

          On December 8, 2018, Plaintiff filed an appeal with the Tenth Circuit challenging

   his conviction and sentence on the basis that he received ineffective assistance of

   counsel. Appellate Case No. 18-1472, United States v. Hernandez (10th Cir. Jan. 16,

   2019). There, he claimed he was not guilty of any offense and asserted for the first time

                                                  3
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 4 of 13




   that his attorney, Defendant Gainor, instructed him to lie to this Court at the change of

   plea hearing. See United States v. Hernandez, 780 F. App'x 617, 619 (10th Cir. 2019).

   The Government moved to enforce the appeal waiver in Mr. Hernandez’s plea

   agreement, which the Tenth Circuit granted, dismissing Mr. Hernandez’s appeal. Id. at

   621.

          Two years later, Mr. Hernandez initiated the instant civil case. In his Complaint,

   Mr. Hernandez asserts a claim for legal malpractice against Defendant Gainor, alleging

   Mr. Gainor breached the duty of care owed to Mr. Hernandez by “coercing [him] to

   plead guilty” in the Criminal Action. (Doc. # 1 at ¶ 23–25.) Mr. Hernandez alleges that,

   but for Defendant Gainor’s coercion, he would have gone to trial and been acquitted.

   (Id. at ¶ 26.) He further alleges that he “suffered the damages of being convicted of a

   crime that the Government could not prove beyond a reasonable doubt.” (Id. at ¶ 29.)

                                  II.    LEGAL STANDARDS

   A.     REVIEW OF A RECOMMENDATION

          When a magistrate judge issues a recommendation on a dispositive matter,

   Fed. R. Civ. P. 72(b)(3) requires that the district judge “determine de novo any part

   of the magistrate judge’s [recommended] disposition that has been properly objected

   to.” An objection is properly made, and therefore preserves an issue for de novo review

   by the district judge, if it is both timely and specific. United States v. One Parcel of Real

   Property Known As 2121 East 30th Street, 73 F.3d 1057, 1059–60 (10th Cir. 1996). “In

   the absence of timely objection, the district court may review a magistrate [judge’s]

   report under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165,


                                                 4
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 5 of 13




   1167 (10th Cir. 1991) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985) (stating that “[i]t

   does not appear that Congress intended to require district court review of a magistrate’s

   factual or legal conclusions, under a de novo or any other standard, when neither party

   objects to those findings.”)).

   B.     FED. R. CIV. P. 12(b)(6)

          Dismissal is appropriate under Rule 12(b)(6) if the plaintiff fails to state a claim

   upon which relief can be granted. To survive a motion to dismiss pursuant to Rule

   12(b)(6), “a complaint must contain sufficient factual matter, accepted as true, to ‘state a

   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plausibility in this

   context means that the plaintiff pled factual content which allows “the court to draw the

   reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

   plausibility standard is not a probability requirement, “but it asks for more than a sheer

   possibility that a defendant has acted unlawfully.” Id. “The court’s function on a Rule

   12(b)(6) motion is not to weigh potential evidence that the parties might present at trial,

   but to assess whether the plaintiff’s complaint alone is legally sufficient to state a claim

   for which relief may be granted.” Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th

   Cir. 2003) (citations and quotation marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

   allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

   935 F.2d at 1198. However, the court need not accept conclusory allegations without

   supporting factual averments. Southern Disposal, Inc. v. Texas Waste, 161 F.3d 1259,


                                                 5
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 6 of 13




   1262 (10th Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations

   contained in a complaint is inapplicable to legal conclusions. Threadbare recitals of the

   elements of a cause of action, supported by mere conclusory statements, do not

   suffice.” Iqbal, 556 U.S. at 678.

                                       III.   DISCUSSION

          In the instant Motion to Dismiss, Defendant Gainor seeks dismissal of this action

   under Fed. R. Civ. P. 12(b)(6) on the grounds that judicial estoppel and the two-year

   statute of limitations preclude Mr. Hernandez’s claim for legal malpractice. See (Doc. #

   14 at 1, 7). For the following reasons, the Court agrees with Judge Crews’s conclusion

   that the doctrine of judicial estoppel applies in this case and overrules Plaintiff’s

   objections to the Recommendation.

   A.     THE RECOMMENDATION

          In his Recommendation, Judge Crews analyzed the following three factors in

   evaluating whether judicial estoppel precludes Plaintiff from bringing a malpractice claim

   against Defendant Gainor: (1) whether Mr. Hernandez’s position in this case is “clearly

   inconsistent” with his earlier position in the Criminal Action; (2) whether Mr. Hernandez

   “succeeded in persuading a court to accept that party's earlier position, so that judicial

   acceptance of an inconsistent position in a later proceeding would create the perception

   that either the first or the second court was misled”; and (3) whether Mr. Hernandez

   would “derive an unfair advantage . . . if not estopped.” (Doc. # 31 at 6–8) (citations

   omitted).




                                                 6
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 7 of 13




          As to the first factor, Judge Crews found that Mr. Hernandez’s position in this

   case—i.e., that he is innocent of the crime he pleaded guilty to and was coerced to

   plead guilty by his attorney—is clearly inconsistent with his position in the Criminal

   Action—i.e., that there was a factual basis for his guilty plea and that his plea was

   knowingly and voluntarily made and was not the result of force or threats. (Id. at 8–9.)

   Second, Judge Crews found that this Court accepted Mr. Hernandez’s earlier position

   by accepting his plea and adjudging him guilty, such that accepting Mr. Hernandez’s

   position in the instant case would necessarily create “the perception that either the first

   or the second court was misled.” (Id. at 10) (citing Johnson v. Lindon City Corp., 405

   F.3d 1065, 1069 (10th Cir. 2005)). Third, and lastly, Judge Crews found that Mr.

   Hernandez would derive an unfair advantage if not estopped, noting that to allow

   Plaintiff to sue for damages in connection with his guilty plea, after he had accepted the

   benefits of that plea, would “clearly undermine the integrity of the judicial system.” (Id. at

   11) (quoting Johnson, 405 F.3d at 1170).

          Having found that all three factors are satisfied in this case, Judge Crews

   concluded that Mr. Hernandez is estopped from bringing a legal malpractice claim

   against Defendant Gainor.

   B.     PLAINTIFF’S OBJECTIONS

          Mr. Hernandez objects to the Recommendation on two grounds. First, he asserts

   that he has not assumed a position in this case that is inconsistent with his position in

   the Criminal Action, thereby objecting to Judge Crews’s analysis of the first judicial

   estoppel factor. Second, he asserts that Defendant Gainor coerced the statements Mr.


                                                 7
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 8 of 13




   Hernandez made at the change of plea hearing, rendering his guilty plea involuntary

   and void as a matter of law. 1

          1.      Inconsistent Position

          With respect to his first objection, Plaintiff asserts that Judge Crews factually and

   legally erred in concluding that his position in this case is contrary to his position in the

   Criminal Action. He argues that Judge Crews applied the incorrect legal standard by

   giving credence to statements Plaintiff made in the Criminal Action because his well-

   pleaded factual allegations are entitled to the presumption of truth at the motion to

   dismiss stage. He further argues that Judge Crews factually erred in finding that his

   position in the Criminal Action is contrary to his position in this case.

                  a.      Legal error

          Unlike typical motions to dismiss under Fed. R. Civ. P. 12(b)(6), the instant

   Motion to Dismiss challenges whether the facts alleged in the Complaint, viewed in

   combination with Plaintiff’s earlier position in the Criminal Action, renders Plaintiff’s

   claim for legal malpractice not viable because it is subject to judicial estoppel as a

   matter of law. The Tenth Circuit applies the doctrine of judicial estoppel “both narrowly



   1
     Plaintiff does not object to the Recommendation to the extent it concludes that the second and
   third factors of judicial acceptance and unfair advantage, respectively, are satisfied in this case.
   “In the absence of timely objection, the district court may review a magistrate [judge's] report
   under any standard it deems appropriate.” Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir.
   1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress
   intended to require district court review of a magistrate’s factual or legal conclusions, under a de
   novo or any other standard, when neither party objects to those findings”). Applying this
   standard, the Court is satisfied that Judge Crews’s findings and legal conclusions concerning
   these matters are sound and that there is no clear error on the face of the record. See Fed. R.
   Civ. P. 72(a). Accordingly, the Court affirms and adopts the Recommendation with respect to
   the second and third judicial estoppel factors.

                                                    8
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 9 of 13




   and cautiously.” Hansen v. Harper Excavating, Inc., 641 F.3d 1216, 1227 (10th Cir.

   2011); accord Shufeldt v. Baker, Donelson, Bearman, Caldwell & Berkowitz, PC, 855 F.

   App'x 239, 243 (6th Cir. 2021) (“[W]e have warned that judicial estoppel should be

   ‘applied with caution . . . because the doctrine precludes a contradictory position without

   examining the truth of either statement.’”).

          As a general rule, matters outside the pleadings may not be considered in ruling

   on a 12(b)(6) motion unless the motion is converted to one for summary judgment. Fed.

   R. Civ. P. 12(b); David v. City & County of Denver, 101 F.3d 1344, 1352 (10th Cir.

   1996). However, facts subject to judicial notice may be considered in ruling on a Rule

   12(b)(6) motion, which allows a court to take judicial notice of its own files and records,

   as well as that of other judicial proceedings. Hodgson v. Farmington City, 675 F. App'x

   838, 840 (10th Cir. 2017); Van Woudenberg ex rel. Foor v. Gibson, 211 F.3d 560, 568

   (10th Cir. 2000), abrogated on other grounds by McGregor v. Gibson, 248 F.3d 946,

   955 (10th Cir. 2001). Said “documents may only be considered to show their contents,

   not to prove the truth of matters asserted therein.” Oxford Asset Mgmt., Ltd. v.

   Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

          In this case, Judge Crews properly took judicial notice of the plea agreement,

   change of plea hearing transcript, and sentencing hearing transcript from the Criminal

   Action, all of which “bear directly upon the disposition of the case at hand.” Hodgson,

   675 F. App'x at 841. In comparing the facts alleged in the Complaint with the contents of

   the aforementioned documents, Judge Crews found that Plaintiff’s allegations in this

   case are directly contradicted by his previous position in the Criminal Action:


                                                  9
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 10 of 13




          Regarding the first factor, the record confirms Plaintiff’s current factual
          position regarding his guilt is diametrically opposed to the one he took in the
          Criminal Case. There, Plaintiff admitted there was a factual basis for his
          guilty plea. But he now claims he was in fact innocent. Moreover, at the
          June 7, 2018 hearing in the Criminal Case, Plaintiff asserted, under oath,
          that his guilty plea was knowing and voluntarily made, and he denied
          anyone threatened or forced him to plead guilty. But he now alleges
          Defendant coerced his guilty plea by “threatening [his] liberty, [his] wife’s
          immigration status and [his] daughter’s physical health.” Plaintiff also
          previously stated under oath he was satisfied with Defendant’s
          representation. But he now claims Defendant’s representation was
          “deficient.” Plaintiff’s positions between the Criminal Case and this case are
          diametrically opposed.

   (Doc. # 31 at 8) (citations omitted).

          Upon de novo review, the Court agrees with Judge Crews that the first judicial

   estoppel factor is satisfied in this case. Presuming all of Mr. Hernandez’s factual

   allegations are true, and construing them in the light most favorable to him, Plaintiff’s

   position in this case is that Defendant Gainor threatened and coerced him into pleading

   guilty in the Criminal Action. He stated the opposite in the Criminal Action, asserting

   under oath that his guilty plea was knowingly and voluntarily made and that he was not

   threatened or forced to plead guilty. Thus, Plaintiff’s current position is clearly

   inconsistent with his position in the Criminal Action.

                 b.     Factual error

          Next, Plaintiff asserts that Judge Crews factually erred in finding that Plaintiff’s

   position in the Criminal Action was that he was guilty and his plea was not coerced.

   Plaintiff argues, instead, that he maintained his innocence during the Criminal Action.

   Plaintiff’s argument is belied by the record.




                                                   10
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 11 of 13




          Plaintiff admitted in his plea agreement that there was a factual basis for his

   guilty plea; he expressly admitted, inter alia, that he lent money to Estrada-Cortes,

   which he knew would further Estrada-Cortes’s “distribution activities;” and that he was

   guilty of the elements of the offense charged. (Criminal Action, Doc. # 983 at ¶ 17 n.2.)

   He confirmed at the change of plea hearing that he was guilty of the offense charged

   and that the fact statement in the plea agreement was accurate. Further, at the

   sentencing hearing, Mr. Hernandez apologized to the Court and to the Government “for

   all of the time that has been wasted” and added, “I am totally repentful. I regret having

   done this, and it has been the greatest mistake I have made in my life.” (Criminal Action,

   Doc. # 1215 at 29–30.) It is manifest from the record that Plaintiff’s position in the

   Criminal Action was that he was guilty and his plea was not coerced.

          2.     Voluntariness of the Guilty Plea

       Second, Mr. Hernandez objects that his guilty plea was not voluntary and is,

   therefore, void as a matter of law. This, too, is belied by the record.

       Mr. Hernandez represented to this Court, under oath, that he understood the terms

   of his plea agreement, that his attorney had answered all of his questions concerning

   the plea agreement to his satisfaction, and that the statement of facts in the agreement

   was accurate. (Criminal Action, Doc. # 1214 at 14–15.) As described above, that

   statement of facts established the basis for Mr. Hernandez’s guilty plea. (Criminal

   Action, Doc. # 983 at ¶ 17 n.2.) At the change of plea hearing, Mr. Hernandez confirmed

   that he was pleading guilty because he was guilty of the charge against him and again




                                                11
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 12 of 13




   stated that he “lent money to Eduardo Estrada-Cortes[,]” thereby assisting Mr. Estrada-

   Cortes in his “illicit activities.” (Id. at 15–16.) Moreover,

          [Mr.] Hernandez repeatedly assured the court during the plea hearing that
          he wanted to plead guilty and was doing so voluntarily. He indicated that he
          was satisfied with his attorneys’ representation, and expressly denied that
          he had been threatened or pressured into pleading guilty or that his
          attorneys had told him “how . . . to answer” the court’s questions . . . .

   Hernandez, 780 F. App'x at 620. The Court concludes on this record, as the Tenth

   Circuit concluded in dismissing Mr. Hernandez’s appeal, “that [Mr.] Hernandez’s

   allegations of coercion are insufficient to overcome his sworn declarations both in

   writing and in open court that his plea was voluntary.” Id.

          Accordingly, Mr. Hernandez’s objections to the Recommendation are overruled,

   and he is judicially estopped from bringing a legal malpractice claim against Defendant

   Gainor.

                                        IV.    CONCLUSION

          For the foregoing reasons, it is ORDERED as follows:

      •   Plaintiff’s Objections to Magistrate’s Recommendations (Doc. # 32) are

          OVERRULED;

      •   the August 17, 2021 Recommendation (Doc. # 31) is AFFIRMED AND

          ADOPTED as an Order of this Court;

      •   Defendant Ronald Gainor’s Motion to Dismiss with Prejudice (Doc. # 14) is

          GRANTED;

      •   Plaintiff’s claim against Defendant Gainor for legal malpractice is hereby

          DISMISSED WITH PREJUDICE; and


                                                   12
Case 1:20-cv-03487-CMA-SKC Document 35 Filed 09/16/21 USDC Colorado Page 13 of 13




      •   the Clerk of Court is directed to close this case.


          DATED: September 16, 2021

                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                13
